Citation Nr: 1109109	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-31 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of service connection for a chronic lung disorder, to include asbestosis, chronic bronchitis, and chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Veteran represented by:	Heather Vanhoose, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his daughter, and his son-in-law


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1955 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which declined to reopen the Veteran's claim of service connection for asbestosis.

The evidence in this case introduces various diagnoses of the Veteran's respiratory disorder.  For that reason, the Board has recharacterized the issue on appeal as fashioned above to more accurately reflect the scope of the Veteran's claim.

The Veteran, his daughter, and his son-in-law testified at a November 2010 Travel Board hearing held at the Huntington RO.  At that time, additional evidence in the form of a December 2008 private report was submitted with a waiver of review by the agency of original jurisdiction, executed pursuant to 38 C.F.R. § 20.1304(c).  This evidence is duplicative, but nonetheless, has been incorporated into the claims file.

The issue of entitlement to service connection for a chronic lung disorder, to include asbestosis, chronic bronchitis, and COPD, are addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A February 2005 rating decision declined to reopen the Veteran's claim of service connection for asbestosis; notice of that decision was mailed to the Veteran in February 2005; and the Veteran did not file a subsequent appeal of that decision.

2.  The evidence associated with the claims file since the RO's February 2005 rating decision, when considered with previous evidence of record, relates to the factual questions of whether the Veteran has a current diagnosis of asbestosis and whether the Veteran's asbestosis or other respiratory disorder is etiologically related to his active duty service.


CONCLUSION OF LAW

The additional evidence associated with the claims file since the RO's February 2005 rating decision that declined to reopen his claim of service connection for asbestosis is new and material, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Insofar as the Veteran's request to reopen service connection for a chronic lung disorder, to include asbestosis, chronic bronchitis, and COPD, the Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 38 C.F.R. § 3.159, and Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the favorable action taken with regard to that issue, however, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  New and Material Evidence

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are effective in this case because the Veteran's claim was received after August 29, 2001, "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, a February 2005 rating decision declined to reopen the Veteran's claim of service connection for asbestosis on the basis that the evidence available at that time did not show a diagnosis of asbestosis.  Although the RO acknowledged that the evidence available at that time did show a diagnosis of COPD, it also declined to reopen the Veteran's claim on the basis of the COPD diagnosis on the ground that the evidence still did not show a link between his COPD and his active duty service or to asbestos exposure during service.  The Veteran did not appeal this decision.  Accordingly, the February 2005 rating decision is final under 38 U.S.C.A. § 7104.

The Veteran's pending request to reopen his service connection claim was filed in January 2008.  The question for the Board is now whether new and material evidence has been received by the RO in support of the Veteran's claim since the RO's February 2005 rating decision.  In essence, the Board must determine whether the newly submitted evidence relates to an unestablished fact necessary to substantiate the claim, and if so, whether that evidence now raises a reasonable possibility of substantiating the claim.

During the pendency of the Veteran's present request to reopen his claim of service connection, VA obtained VA treatment records which pertain to treatment from October 2005 to July 2009, and a December 2008 private opinion from Dr. R.B.  Testimony was also received from the Veteran at a December 2009 hearing before a Decision Review Officer and at a November 2010 Travel Board hearing before the undersigned Veterans Law Judge.  Testimony was also taken at the Travel Board hearing from the Veteran's daughter and brother-in-law.  Transcripts of both proceedings are incorporated into the claims file.  None of these records were part of the claims file at the time of the final February 2005 rating decision.

The VA treatment records generally reflect complaints of chest pain, coughing, and shortness of breath, and ongoing diagnoses of bronchitis and COPD.  Dr. R.B.'s December 2008 private opinion recites a reported medical history which includes an in-service diagnosis of bronchopneumonia in December 1955 and in-service exposure to asbestos, followed by chronic respiratory difficulty after the Veteran's discharge from service.  Although no specific findings on examination are given, Dr. R.B.'s report provides diagnoses of chronic bronchopneumonia and asbestosis.  In his report, Dr. R.B. concludes that it is more likely than not that the Veteran's bronchopneumonia and asbestosis were more likely than not caused by his active duty service in the United States Navy.

At his November 2010 Travel Board hearing, the Veteran testified that he began experiencing burning pain in his chest and lungs after he received immunizations during his active duty service.  Although the Veteran's specific allegations are unclear from the transcript, he also appears to assert that he was exposed to an experimental gas, apparently as part of the immunizations given.  Finally, the Veteran asserts that he was exposed to asbestos in his barracks and from water heaters that were used to heat water that was used for laundry.  According to the Veteran, he has experienced chronic lung infections that occur approximately every two weeks and require a course of antibiotics.  The Veteran's testimony as to the frequency of his lung infections was supported by additional testimony from his daughter and son-in-law.
 
Based upon the foregoing, the Board finds that the evidence received since the February 2005 rating decision relates to the previously unestablished issues of whether the Veteran has been diagnosed with asbestosis (among other respiratory disorders), and, whether his respiratory disorders, including asbestosis, bronchitis, and COPD are related to his active duty service.  As these records also raise the reasonable possibility of substantiating the Veteran's claim, the Board finds that new and material evidence has been received.

Accordingly, the Veteran's claim for service connection for a chronic lung disorder, to include asbestosis, chronic bronchitis, and COPD, should be reopened.  This claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

New and material evidence has been received, and the Veteran's claim of service connection for a chronic lung disorder, to include asbestosis, chronic bronchitis, and COPD, is reopened.




REMAND

As discussed above, a December 2008 private opinion from Dr. R.B. provides diagnoses of chronic bronchopneumonia and asbestosis.  In his opinion, Dr. R.B. concludes that it is more likely than not that the Veteran's disorders are causally related to the Veteran's active duty service.

The Veteran's hearing testimony as to the continuity of chronic respiratory illness since his discharge from service are supported by private and VA treatment records in the claims file.  Private treatment records from Dr. G.O.M., which pertain to treatment from 1963 to 1984 show that the Veteran was treated during that time for chronic symptoms of coughing and chest infections.  A separate March 1985 note from Dr. G.O.M. states that he treated the Veteran for various chest infections as early as 1956 (the year of the Veteran's discharge from service) and into the late 1960's.  An October 1988 CT scan of the lungs revealed the presence of small nodes in the pre-tracheal and post-tracheal regions.  Subsequent private and VA treatment records which relate to treatment through July 2009 document chronic complaints of chest pain, cough, shortness of breath, and other reported respiratory symptoms.  These records also indicate various diagnoses which include:  chronic bronchitis, COPD, bronchiectasis, and pneumonia.  The treatment records also document various apparent risk factors that may be associated with respiratory illness, such as the Veteran's 40 year history of smoking one-half to one full pack of cigarettes per day and reported occupational experience around mines and rock drillings accompanied by a provisional diagnosis of black lung (as expressed in an October 2005 VA treatment record).

A review of the claims file does not reveal that any documented efforts to obtain the Veteran's service personnel records have been made.  Given his hearing testimony that he was exposed to asbestos during service, the Veteran's service personnel file may contain records that are relevant to his claimed exposure to asbestos during service.  Under the circumstances, efforts should be made to obtain the Veteran's service personnel records and to associate them with the claims file.

The Board notes that the Veteran has been afforded multiple VA respiratory examinations in the past to assess the nature and etiology of his claimed respiratory disorder.  However, the most recent such examination was given in November 1998, and was performed without the benefit of a review or understanding of the Veteran's treatment and rendered diagnoses since that time.  Under the circumstances, and in view of the various respiratory diagnoses received by the Veteran, the Veteran's assertions as to in-service exposure to asbestos and continuity of respiratory symptoms since his discharge from service, and Dr. R.B.'s recent diagnosis of asbestosis, a new VA examination should be performed to determine the nature and etiology of the Veteran's current respiratory disorder.
Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for a chronic lung disorder, to include asbestosis, chronic bronchitis, and COPD.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and further, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  

The Veteran should also be provided a VA 21-4142 release and be requested to provide on the release the name(s) and address(es) of any VA or private medical facilities that have provided treatment for his respiratory disorder since July 2009.

2.  After securing any necessary release forms, with full address information, all records of medical treatment which are not currently associated with the Veteran's claims file should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be included in the claims file.

3.  Obtain the Veteran's service personnel records.   All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be obtained from the agency(ies) or department(s) contacted and included in the claims file.

4.  After the above remand actions have been performed, then, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his claimed respiratory disability.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

A pulmonary function test, radiological studies of the chest and lungs, and any other tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed respiratory disorder(s) is etiologically related to an injury, illness, or disease incurred by the Veteran during his active duty service, including diagnosed bronchopneumonia in December 1955 and any in-service exposure to asbestos.

The examiner must provide a complete and thorough rationale for the opinions expressed, with references to all relevant service treatment records, service personnel records, hearing testimony, lay statements, prior VA examinations, and post-service VA and private treatment records.  A rationale for the examiner's opinions and conclusions must be provided, and must include a discussion of the relevant evidence and medical principles, and must be expressed in a typewritten report.

5.  After completion of the above development, the Veteran's claim of entitlement to service connection for a chronic lung disorder, to include asbestosis, chronic bronchitis, and COPD should be readjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


